 

 

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

The premises at 1101 E Forest Hill Avenue, Oak Creek,
Wisconsin; and a 2008 black GMC Acadia bearing VIN#
1GKER13748J138676 and Wisconsin license plate 671NGF.

Case No. aOm 360

 

a ee

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YOU ARE COMMANDED to execute this warrant ON OR BEFORE an nen 3 o / XO Xd O (not to exceed 14 days)
KX in the daytime between 6:00 a.m. and 10:00 p.m. lL at any time inthe day or nighPbecause good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to William E. Callahan
(United States Magistrate Judge)

 

LJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ofor days (not to exceed 30) CI] until, the facts justifying, the laterspecificdateof

Loatl |

 

 

 

Date and time issued: nex. / Ge , 202 0
O t— Judge's signature
ovf— 0° PS Am
City and State: Milwaukee, Wisconsin William E. Callahan _U.S. Magistrate Judge

 

~ Case 2:20-mj-O0860-WEC Filed 01/24/20 Pag@ikeONGne ObUMNeNt 2
AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

20m Bee l-it-20 4:29am | Omar A Barosta,

 

 

 

Inventory made in the presence of:

Omar Alu barasrith

 

Inventory of the property taken and/or name of any person(s) seized:

j Phone, Base Patch, Base wnrfer any Hecicat vest, 2 desietep Computers|
2 labtop CONT DVR, tri (leapt, 3 Thenbdrives, Samsung phone,
assorted /tccipts, papers and Nur. popagarela .

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

, | I _ C Nem tal?n~
ate 2. 4 2 O ee () Executing officer’s signature

ean: ca_M, Erurgon Special As

Printed name and title

Subscribed, sworn to, and returned before me this date:

United Sf es Magistrateffudge

 

 

Case 2:20-mj-O0860-WEC Filed 01/24/20 7 2of9 Document 2
 

ATTACHMENT A

Property to be searched

The property to be searched is further described as follows:

The premises known as 1101 E Forest Hill Avenue, Oak Creek, Wisconsin,
more particularly described as a two-story white and brown house with an
attached garage and two outer buildings.

The vehicle identified as a 2008 black GMC Acadia bearing VIN#
1GKER13748J138676 and Wisconsin license plate 671NGF.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 3 of 9 Document 2
 

 

ATTACHMENT B

Property to be seized

1. All records relating to violations of 18 U.S.C. § 241 (conspiracy against
rights), those violations involving Yousef Omar Barasneh (“Barasneh”) and

occurring after March 1, 2019, including:

a. Records and information relating to a conspiracy to injure,
oppress, threaten, and intimidate minority citizens, including Jewish
citizens, in the free exercise of their legal rights, including the right to
hold and use real and personal property in the same manner as that right
is enjoyed by white citizens, as guaranteed by Title 42, United States

Code, Section 1982.

b. Records and information relating the organization known as The
Base, associates of The Base, or white supremacy ideology, including any

communications;

c. Records and information relating to the Beth Israeli Sinai

Congregation;

d. Records and information relating to targets or potential targets
of threats, harassment, or intimidation by the Base or otherwise based on

white supremacist ideology:

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 4 of9 Document 2
 

 

e. Clothing and other items worn or used by the suspect during

activities associated with The Base or in furtherance of violations of 18

U.S.C. § 241, including any preparatory activities;

f. Records and information relating to the identity or location of

the suspect, associates, and co-conspirators;

g. Apple iPhone 6S with IMEI 3557670792347715, and any cellular

device assigned phone number 414-418-8150.

2. Computers or storage media used as a means to commit the violations

described above, including communicating with co-conspirators.

3. For any computer or storage medium whose seizure is otherwise
authorized by this warrant, and any computer or storage medium that contains or
in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER’):

a. evidence of who used, owned, or controlled the COMPUTER at
the time the things described in this warrant were created, edited, or
deleted, such as logs, registry entries, configuration files, saved
usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and

correspondence;

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 5of9 Document 2
 

b. evidence of software that would allow others to control the

COMPUTER, such as viruses, Trojan horses, and other forms of malicious
software, as well as evidence of the presence or absence of security

software designed to detect malicious software:
c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or
used to determine the chronological context of computer access, use, and

events relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it

relates to the crime under investigation;

f. evidence of the attachment to the COMPUTER of other storage

devices or similar containers for electronic evidence:

g. evidence of counter-forensic programs (and associated data) that

are designed to eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used;

1. passwords, encryption keys, and other access devices that may

be necessary to access the COMPUTER;

 

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 6 of9 Document 2

 
 

 

j. documentation and manuals that may be necessary to access the

COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used

by the COMPUTER;

1. records of or information about the COMPUTER’s Internet
activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered

into any Internet search engine, and records of user-typed web addresses;

m. contextual information necessary to understand the evidence

described in this attachment.

As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage (such as
hard disks or other media that can store data); any handmade form (such as
writing); any mechanical form (such as printing or typing); and any photographic
form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 7 of 9 Document 2
 

 

arithmetic, or storage functions, including desktop computers, notebook computers,

mobile phones, tablets, server computers, and network hardware.

The term “storage medium” includes any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy disks,

flash memory, CD-ROMs, and other magnetic or optical media.

This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order
to locate evidence, fruits, and instrumentalities described in this warrant. The
review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of
the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

During the execution of the search of the property described in Attachment A,
law enforcement personnel are authorized to (1) press or swipe the fingers
(including thumbs) of Barasneh to the fingerprint scanner of the device(s); (2) hold
the device(s) in front of the face of Barasneh and activate the facial recognition

feature; and/or (3) hold the device(s) in front of the face of Barasneh and activate

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 8 of 9 Document 2
 

the iris recognition feature, for the purpose of attempting to unlock the device(s) in

order to search the contents as authorized by this warrant.

Case 2:20-mj-O0860-WEC Filed 01/24/20 Page 9 of9 Document 2

 
